DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 15-18 in the reply filed on 26 April 2021 is acknowledged.
	Claims 11-14 were canceled.  Claims 1-10 and 15-18 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kashi et al. (US2016/0300187 A1).
As per claim 1, Kashi et al. disclose a system for receiving retail products to be delivered at a customer site comprising: a temperature controlled (paras. 0057, lines 11-15; 0074, lines 11-16; 0070, lines 5-14; paras 0072-0074; etc.) storage container 100 at the customer site and comprising: one or more chambers 110 having corresponding chamber temperatures that are each individually maintained and adjustable based on a particular temperature assigned by a server to each of the one or more chambers (para. 0056 re multiple storage containers; para 0057, lines 11-15 re. compartment comprising heating or refrigerating capability); one or more temperature sensors coupled to the one or more chambers and configured to provide the corresponding chamber temperatures, wherein each of the corresponding chamber temperatures is a temperature read by at least one of the one or more temperature sensors associated with each of the one or more chambers (paras. 0074, lines 7-9; 0110, lines 7-9; etc.); a locking system 120 configured to: receive a lock signal to disable access to at least one of the one or more chambers; and receive an unlock signal to enable access to the at least one of the one or more chambers (paras. 0062-0068); and a storage container control circuit 200 operatively coupled to the one or more temperature sensors (via temperature component 210) and the locking system 120 (Fig. 200, etc.), the storage container control circuit configured to: receive the particular temperature assigned by the server to each of the one or more chambers (compartment inputs assigned by user device 150 (para. 0069, etc.); see para. 0162, line 22 – para. 0163, line 4 regarding the remote inputs including from a server; paras. 0165-0167 re. server arrangements) ; and maintain each one of the corresponding chamber temperatures based on the particular temperature assigned to each of the one or more chambers and the temperature read by the at least one of the one or more temperature sensors (paras. 0057, lines 11-15; 0070, lines 11-16; 0070, lines 5-14; paras 0072-0074; etc.).
	As per claim 2, Kashi et al. disclose wherein the temperature controlled storage container further comprises: a cooling system (para. 0057, lines 11-13; para. 0085, lines 4-11; etc.) cooperatively coupled to the storage container control circuit configured to selectively 
	As per claim 9, Kashi et al. disclose wherein the temperature controlled storage container is configured to only be communicatively coupled to a user via one or more remote connections to the storage container control circuit (see para. 0163 re. connection to remote computers and the various types of network couplings).
	As per claim 15, Kashi et al. disclose a method for receiving retail products to be delivered at a customer site comprising: receiving, at a storage container control circuit (processing unit 1704 as shown in Fig. 17) from a server, a particular assigned temperature(compartment temperature inputs assigned by device 150 (para. 0069, etc.); see para. 0162, line 22 – para. 0163, line 4 regarding the remote input devices including from a server; paras. 0165-0167 re. server arrangements) of a plurality of assigned temperatures to a particular chamber of one or more chambers of a temperature controlled storage container  wherein each of the one or more chambers is assigned, by the server, a corresponding one of the plurality of assigned temperatures (container comprises a plurality of compartments (para. 0056, etc.); each compartment having a respective assigned temperature (paras. 0057, lines 11-15; 0070, lines 5-14; 0072-0074; etc.)); and maintaining, by the storage container control circuit, a chamber temperature of the particular chamber based on the particular assigned temperature and a temperature read by at least one of one or more temperature sensors of the 
As per claim 18, again Kashi et al. disclose wherein the temperature controlled storage container is configured to only be communicatively coupled to a user via one or more remote connections to the storage container control circuit (see para. 0163 re. connection to remote computers and the various types of network couplings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashi et al. (US 2016/0300187 A1) in view of Ball et al. (US 2013/0319032 A1).
	As per claim 3, Kashi et al. disclose using an Ethernet (paras. 0163-0164), but does not teach a power over Ethernet (POE) system configured to provide POE power to the temperature controlled storage container, wherein the POE power is down converted to one or more operational powers used by the storage container control circuit, the cooling system, and the heating system.  However, the use of POE systems to provide power to temperature control systems is generally known In the art.  For example, Ball et al. teach a stand-alone water recovery system comprising a temperature controlled refrigeration cycle that uses POE as power source option (paras. 0015, 0063; claim 11; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply POE to the system of Kashi et al. as a known alternative means for providing power to a stand-alone unit and further since the Ethernet infrastructure is already taught by Kashi et al.
	As per claim 5, Kashi et al. disclose using a battery for backup energy storage (para. 0091, lines 4-6), although do not teach the battery configured to initiate backup power to the temperature controlled storage container when the POE power is not provided to the temperature controlled storage container.  Ball et al. teach POE and  batteries as alternative power sources (paras. 0015, 0063; claim 11; etc.).  Since Kashi et al. teach the battery as being part of an emergency system, and Ball et al. teach POE and batteries as being known alternatives, it would have been an obvious matter to one of ordinary skill in the art at the effective filing date of the invention to provide backup emergency power to the system of Ball et .	
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashi et al. (US 2016/0300187 A1) in view of Kim et al. (US 2018/0077592 A1)
	As per claim 6, Kashi et al. teach providing a message indicating status of at least one of: one or more retail products to be delivered and stored in the one or more chambers (para. 0110, lines 7-11 re. monitoring storage conditions, package weight, dimensions, etc.; also para. 0074), one or more additional sensors configured to provide data corresponding to living beings approaching the temperature controlled storage container (para. 0074, lines 6-7 re. motion sensors monitoring movement around the compartment), the one or more temperature sensors (paras. 0074, lines 7-9; 0110, lines 7-9; etc.); etc. Kashi et al. do not teach wherein the storage container control circuit is further configured to: communicatively couple to a cellular network when the temperature controlled storage container determines a loss of connection to a home-enabled internet network; or provide the message via the cellular network instead of the home-enabled internet network.  Kim et al. teach a network switching arrangement generally applicable to temperature control devices (paras. 0041, lines 16-19; 0029), and configured to communicatively couple to a cellular network when a loss of connection to a home-enabled internet network occurs, thereby providing messages via the cellular network instead of the home-enabled internet network (para. 0129, lines 9-11).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly switch to cellular service within the system of Kashi et al. when a local network connection is unavailable for the same generally known purpose of continuing to provide communication capabilities under such conditions.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-10 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,449,889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 teaches all the features of pending claims 1 and 10.
Pending claims 2-9 correspond to patented claims 2-9, respectively.
Patented claim 16 teaches all the features of pending claims 15 and 16.
Pending claims 17 and 18 correspond to patented claims 21 and 23, respectively.

Allowable Subject Matter
For the record, it is noted that claims 4, 7-8, 10, and 16-17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further if a proper Terminal Disclaimer is filed to overcome the Double Patenting rejections set forth above.

Cited Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Vu (US 2019/0277552 A1) teaches a smart delivery package storage container.
McHale et al. (US 2019/0266819 A1) teach a system and method for securely receiving and storing deliveries.
	Giorgi et al. (US 2019/0102730 A1) teach a drone delivery and landing arrangement including control of a local management device.
	Gupte (US 2018/0130017 A1) teaches a package delivery system using pods and unmanned vehicles.
	Winkle et al. (US 2018/0031296 A1) teach a system and method for delivering perishable items.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763